Citation Nr: 0324504	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  96-32 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an earlier effective date for a total rating 
for compensation purposes based upon individual 
unemployability, prior to February 24, 1989.

(The issue of whether May 11, 1982 and January 7, 1987 
decisions of the Board of Veterans' Appeals should be revised 
or reversed on the grounds of clear and unmistakable error 
will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

"J.J.", M.D.

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION


The appellant had active service from October 1973 to January 
1974.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision by the San Juan, Puerto Rico, Regional Office (RO), 
which granted a total rating based upon individual 
unemployability (essentially pursuant to 38 C.F.R. 
§ 4.16(c)), effective February 21, 1990.  A March 1995 RO 
hearing was held.  In a January 1999 decision, the Board 
awarded an earlier effective date of February 24, 1989 for a 
total rating based upon individual unemployability.  

Appellant subsequently appealed that January 1999 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  During the pendency of that appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 
et. seq. (West 2002)) became law.  By a subsequent October 
2001 Order, the Court vacated said Board decision to the 
extent it had denied an effective date earlier than February 
24, 1989 for a total rating based upon individual 
unemployability and remanded the case for readjudication 
pursuant to the Veterans Claims Assistance Act of 2000.  


REMAND

With respect to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Since it does not appear that the RO has expressly satisfied 
the Veterans Claims Assistance Act of 2000 requirement that 
VA notify the veteran as to which evidence was to be provided 
by the veteran, and which would be provided by VA, a remand 
of the case appears necessary for procedural due process 
concerns.  See Disabled American Veterans et. al., v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the case is REMANDED for the following:

1.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the 
earlier effective date claim at 
issue, including which evidence is 
to be provided by the appellant, and 
which by VA.  See Quartuccio, 
supra.; and the Veterans Claims 
Assistance Act of 2000.  

2.  The RO should review any 
additional evidence submitted since 
the last Statement or Supplemental 
Statement of the Case was issued and 
readjudicate the issue of 
entitlement to an earlier effective 
date for a total rating for 
compensation purposes based upon 
individual unemployability prior to 
February 24, 1989.  When the 
aforementioned development has been 
accomplished, to the extent the 
benefit sought is not granted, a 
supplemental statement of the case 
should be provided, and the case 
should be returned to the Board for 
further appellate consideration, to 
the extent such action is in order.  
No action is required of the 
appellant until he is notified.  The 
Board intimates no outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




